DETAILED ACTION
1, 3, 5, 7-9, 11, and 15-17 are pending in the application. Claims 2, 4, 6, 10, and 12-14 have been cancelled. 




Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 



Response to Arguments
3.  	Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record Mouli (US 7,522,341 B2) in view of Iwabuchi et al (US 2010/0276572 A1) as a whole, fails to teach a plurality of transfer units that transfer the charges generated by the plurality of photoelectric conversion units to the storage, a plurality of control lines that control the plurality of transfer units, and an output control line that controls the output unit (emphasis added). Examiner respectfully disagrees. Attention is directed to Iwabuchi, figs. 43 and 44. Fig. 43 shows an image sensor, and fig. 44 shows an exploded pixel view of the plurality of pixels within the imaging pixel unit, wherein each pixel has a photodiode, a transfer transistor, a vertical signal line and a selection transistor. Therefore combining this pixel structure with the prior art of Mouli, reads on the newly added limitations within the claims as currently constructed. Based on this reasoning/rationale, the prior art of Mouli in view of Iwabuchi will be held. It is strongly suggested to amend the claim further to highlight the inventive concept of the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.  	Claims 1, 3, 5, 7-9, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouli (US 7,522,341 B2) in view of Iwabuchi et al (US 2010/0276572 A1).


  	As per claim 1, Mouli discloses an image sensor (fig. 6, imaging device 300), comprising: 
  	an image-capturing unit (fig. 6, imaging device 300, pixel array 240) that includes:
  	a plurality of filters that pass light of a first wavelength (fig. 2, imager 134, color filter array 124); 
  	a plurality of photoelectric conversion units that generate charges by performing photoelectric conversion of the light that has passed through the plurality of filters (fig. 2, imager 134, pixels 130);
  	a storage that stores charges generated by the plurality of photoelectric conversion units (fig. 6, imaging device 300, sample and hold circuit 261); and 
  	an output unit that outputs to a signal line an analog signal based upon the charges stored in the storage (fig. 6, imaging device 300, sample and hold circuit 261); and
  	a signal processing unit that processes the analog signal output from the output unit to a digital signal (fig. 6, imaging device 300, ADC 275).

   	Mouli fails to teach a plurality of transfer units that transfer the charges generated by the plurality of photoelectric conversion units to the storage, a plurality of control lines that control the plurality of transfer units, an output control line that controls the output unit and the signal processing unit and the image-capturing unit being stacked one above the other. However, Iwabuchi discloses an image sensor in fig. 43 comprising a imaging pixel unit 512 wherein each pixel (as showed in in fig. 44) is comprised of a transfer transistor 620, a selection transistor 650 which can be considered control lines to control the transfer transistor, and a vertical signal line 660 which can be considered output control lines, as well as a CMOS type semiconductor image sensor wherein the pixel array 121 and the digital signal processing device 124 are stacked on each other (Iwabuchi, fig. 5, pixel array 121, digital signal processing device 124, see associated written description, also see para 0101 as well as fig. 3 which shows chip(s) stacked on each other, lastly see figs 43 and 44 regarding image sensor and exploded view of each individual pixel, and para 0214-0217). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli in view of Iwabuchi, as a whole, by incorporating the stacked chip image sensor and pixel structure as taught by Iwabuchi, into the imager as taught by Mouli, because doing so would provide a more efficient way of transferring charges generated by the image sensor as well as stacking chips on each other, thus decreasing the size of the overall imaging device.


  	As per claim 3, the combined teachings of Mouli, in view of Iwabuchi, as a whole, further disclose the image sensor according to claim 1, wherein the plurality of photoelectric conversion units share the output unit (Mouli, fig. 6, imaging device 300, pixel array 240 shares sample and hold circuit 261). 



  	As per claim 7, the combined teachings of Mouli, in view of Iwabuchi, as a whole, further disclose the image sensor according to claim 1, wherein the image-capturing unit includes a plurality of pixels (Mouli, fig. 6, imaging device 300, pixel array 240 is comprised of a plurality of pixels, fig. 2 imager 134 shows an example of a plurality of pixels 130); and 
  	each of the plurality of pixels contains: 
  	the plurality of photoelectric conversion units and the storage (Mouli, fig. 2, imager 134, photosensor 128 and fig. 6, sample and hold circuit 261); and 
  	the signal processing unit (Mouli, fig. 6, imaging device 300, ADC 275).

  	As per claim 8, the image sensor according to claim 1, further comprising a joint unit that is provided between the image-capturing unit and the signal processing unit and that electrically connects the output unit and the signal processing unit to each other.

    	Mouli fails to teach the limitation as recited above in claim 8. However, Iwabuchi discloses a CMOS type semiconductor image sensor wherein multiple chips are stacked on each other including a memory array chip 123 stacked between the pixel 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli in view of Iwabuchi, as a whole, by incorporating the stacked chip structure and memory array as taught by Iwabuchi, into the imager as taught by Mouli, because doing so would provide a more efficient way of stacking chips on each other, thus decreasing the size of the overall imaging device.

  	As per claim 9, the combined teachings of Mouli, in view of Iwabuchi, as a whole, further disclose the image sensor according to claim 8, wherein the 
  	image-capturing unit includes a plurality of pixels, each pixel of the plurality of pixels containing the plurality of photoelectric conversion units and the storage; and 
  	the joint unit electrically connects the output unit and the signal processing unit in the each pixel to each other (claim limitations have been discussed and rejected, see claims 7 and 8 above). 


  	As per claim 14, the image sensor according to claim 1, further comprising: -3-Application No. 16/729,931 
  	a plurality of transfer units that transfer the charges generated by the plurality of photoelectric conversion units to the storage, and 


  	Mouli fails to teach the limitations as recited above in claim 14. However, Iwabuchi discloses a CMOS type semiconductor imager sensor module wherein, each photodiode 600 comprises a transfer transistor 620 for transferring charges from the photodiode and a vertical and horizontal selection means comprising signal lines 660 (i.e. control lines) for controlling the charges transferred from the transfer transistor 620 (Iwabuchi, figs. 43 and 44, photodiode 600, transfer transistor 620, signal lines 660, imaging pixel unit 512, vertical selection means 514, horizontal selection means 516, see associated written description, also see para 0214-0217). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli in view of Iwabuchi, as a whole, by incorporating the pixel structure as taught by Iwabuchi, into the imager as taught by Mouli, because doing so would provide a more efficient way of transferring charges to a storage, thus enhancing the overall sensing capabilities of the image sensor.  

  	As per claim 15, the image sensor according to claim 1, wherein: 
  	the plurality of photoelectric conversion units include a first photoelectric conversion unit, a second photoelectric conversion unit, a third photoelectric conversion unit, and a fourth photoelectric conversion unit, and the plurality of transfer units comprise: 

  	a second transfer unit that transfers the charges generated by the second photoelectric conversion unit to the storage; 
  	a third transfer unit that transfers the charges generated by the third photoelectric conversion unit to the storage; and
  	a fourth transfer unit that transfers the charges generated by the fourth photoelectric conversion unit to the storage; and 
  	the plurality of control lines comprising:
  	a first control line that controls the first transfer unit; 
  	a second control line that controls the second transfer unit; 
  	a third control line that controls the third transfer unit; and 
  	a fourth control line that controls the fourth transfer unit.

  	Mouli fails to teach the limitations as recited above in claim 14. However, Iwabuchi discloses a first through fourth pixel (i.e. photoelectric conversion unit), wherein each pixel is comprised of a transfer transistor and a control line for each transfer transistor (Iwabuchi, figs. 40 and 44, CMOS image sensor 310, unit pixel 311, should be noted that in fig. 40, each column has a unit pixel 311 wherein the pixel array 312 can be as large as needed, i.e. first through fourth pixel, furthermore each column has a column or unit pixel signal lines 322, i.e. control line, lastly fig. 44 gives a detailed drawing of a unit pixel including a photodiode 600 and transfer transistor 620, i.e. transfer unit, see associated written description, also see para 0184, 0185, 0214 and also see claim 1 above regarding a plurality of transfer units and control lines). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli in view of Iwabuchi, as a whole, by incorporating the pixel structure as taught by Iwabuchi, into the imager as taught by Mouli, because doing so would provide a more efficient way of transferring charges to a storage, thus enhancing the overall sensing capabilities of the image sensor.

    	As per claim 16, the image sensor according to claim 1, further comprising: 
  	a circuit that performs correlated double sampling of the signal output from the signal processing unit.

  	Mouli fails to teach the limitations as recited above in claim 16. However, Iwabuchi discloses a CMOS type semiconductor comprising a S/H-CDS circuit unit 520 for performing a correlated double sampling process on the output image signal (Iwabuchi, figs. 43 and 44, image sensor, S/H-CDS circuit unit 520, see associated written description, also see para 0214). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli in view of Iwabuchi as a whole, by incorporating the S/H-CDS circuit unit as taught by Iwabuchi, into the imager . 


5.  	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouli (US 7,522,341 B2) and Iwabuchi et al (US 2010/0276572 A1) in further view of Hirota (US 2010/0238330 A1). 

  	As per claim 11, the imager sensor according to claim 1, further comprising:
  	a memory circuit that stores the signal output from the signal processing unit. 

  	The combined teachings of Mouli in view of Iwabuchi, as a whole, fails to teach the limitations as recited above in claim 11. However, Hirota discloses a solid-state imaging device comprising an image memory 32 that stores the image signal from the DSP circuit 31 (Hirota, fig. 1, CMOS image sensor 10, image memory 32, see associated written description, also see para 0080 and 0102). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli and Iwabuchi, in further view of Hirota, as a whole, by incorporating the image memory as taught by Hirota, into the imaging device as taught by Mouli and Iwabuchi, because doing so would provide a . 


6.  	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouli (US 7,522,341 B2) and Iwabuchi et al (US 2010/0276572 A1) in further view of Iwasaki (US 2011/0076001 A1).

  	As per claim 17, an image-capturing device, comprising: 
  	the image sensor according to claim 1, and -4-Application No. 16/729,931 
  	a detection unit that detects a focus of an optical system based upon the signal output from the signal processing unit.

    	The combined teachings of Mouli in view of Iwabuchi, as a whole, fails to teach the limitations as recited above in claim 17. However, Iwasaki discloses an imaging device comprising a CPU 50 which further comprises of a focus detection unit 51 for performing focus detection based on the image signal being captured (Iwasaki, fig. 1, digital camera 100, CPU 50, focus detection unit 51, see associated written description, also see para 0068). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the teachings of Mouli and Iwabuchi, in further view of Iwasaki, as a whole, by incorporating the CPU with focus detection unit as 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697